 
Exhibit 10-18
 

 
MASTER PRE-CLINICAL SERVICES AGREEMENT


This Master Service Agreement (the “Agreement”), made this 22 day of October,
2009 (the “Effective Date”) by and between Toxikon Corporation (“Toxikon”), a
Massachusetts corporation with its principal executive offices located at 15
Wiggins Avenue, Bedford, Massachusetts 01730 and Cellceutix Corporation
(“Sponsor”), a Nevada corporation with its principal executive offices located
at 100 Cummings Center , Suite 151-B, Beverly, MA 01915.
Background. Toxikon and Sponsor have agreed to establish a relationship under
which Toxikon will render Services (defined below) specified in Study Quotations
attached to this Agreement.
Definitions.                                The following terms have the
meanings set forth below:
“Project Order” means the services rendered as detailed in the documents
required for placement and performance of study, including study quotation,
protocol, and test request form.


“Quotation” means the pricing and payment terms for a study. Each Service shall
be more completely described in a study quotation. An example form is attached
hereto as Exhibit A.


“Change Order” means the Project Order addendum summarizing the costs for
additional or modified services that are requested by Sponsor after the
Quotation has been signed.


“Materials” means any data, documentation, biological materials, chemical
compounds, and reagents, together with all derivatives thereof or other
materials or information held by Sponsor and furnished to Toxikon in connection
with Toxikon’s rendering of the Services, including without limitation, all
materials identified in the applicable Project Order.
“Confidential Information” means any confidential or other proprietary
information disclosed by one party to the other under this Agreement, except
information that: (a) is public knowledge at the time of disclosure, (b) was
known by the other party before disclosure by the disclosing party, or becomes
public knowledge or otherwise known to the other party after such disclosure,
other than by breach of a confidentiality obligation, or (c) is independently
developed by the other party.


“Services” means those services which Toxikon is engaged to provide to Sponsor
pursuant to the terms of this Agreement, as set forth in the specific Project
Order.


“Results” means all results of Services including, but not limited to,
information, data, documentation, reports, protocols, and any other
deliverables, as defined in the applicable Project Order.


“Study Delay” shall mean delay of agreed upon start date.


Project Order.


Description.  All work delivered or performed hereunder shall be in accordance
with this Agreement and the applicable Project Order.  Each Project Order shall
set forth a description of the specific Services to be provided, any Materials
being provided by Sponsor for the Services, delivery and performance schedules,
Toxikon personnel responsible for performing and/or supervising the Services
(the “Project Leader”), the Sponsor contact, the budget/compensation and other
details relating to the Services.  In the event of a conflict between this
Agreement and any Project Order, unless otherwise identified as a conflict and
agreed to in writing, the terms of this Agreement shall govern.


Performance of Services


Project Leader.   Toxikon will designate a Project Leader under each Project
Order, who will be Sponsor’s primary contact at Toxikon for the Services being
rendered.  Project Leaders shall communicate with a representative designated by
Sponsor (“Sponsor Representative”).  Sponsor Representative shall have
responsibility over all matters relating to performance of the study on behalf
of Sponsor.


Reporting.  All reports will be prepared in Toxikon’s standard format unless
otherwise requested by Sponsor.


Draft Report. A draft report will be issued when requested by Sponsor and agreed
upon by the Project Leader.  Additional charges may apply for issuance of draft
report.  Sponsor will have up to 30 days to submit comments in writing regarding
the draft report. If after 30 days, no comments or other remarks regarding the
draft report are received, Toxikon shall issue the final report. Modifications
after final report submission may be subject to additional fees.  Modification
of a final report will be completed upon written request/acceptance by Sponsor
of a study amendment.


Affiliates.  Toxikon shall have the right to provide all or any part of the
Services for a Project Order through an Affiliate of Toxikon, in which case the
Affiliate shall execute the applicable portion of the Project and shall be
deemed to have executed this Agreement and agreed to be bound by the terms and
conditions hereof.


Absence of Debarment.  Toxikon represents that neither it, nor any of its
employees, subcontractors, consultants, or advisors performing the Services
under this Agreement, have been debarred, and to the best of its knowledge, are
not under consideration to be debarred, by the Food and Drug Administration from
working in or providing services to any pharmaceutical or biotechnology company
under the Generic Drug Enforcement Act of 1992 and any amendments thereof.


Compliance with Policies and Regulations.  In performing Services, Toxikon shall
comply with all applicable business conduct, regulatory, and health and safety
guidelines or regulations established by any relevant governmental authority.
Toxikon acknowledges that the Materials may be of an experimental nature and
will comply with all laws and regulations applicable to their handling and
use.  If applicable, Toxikon will perform the Services in material compliance
with the current standards promulgated by the FDA applicable thereto, including,
but not limited to, current Good Manufacturing Practices (21 CFR Parts 210 and
211), Good Laboratory Practice for Non-Clinical Laboratory Studies (21 CFR Parts
58), and the General Biological Products Standards (21 CFR Part 610).  In
addition, Toxikon shall comply with all applicable Sponsor guidelines, of which
Toxikon is made aware by Sponsor.


Compensation
Charge for Services. As full consideration for Services provided under a Project
Order, Sponsor shall pay Toxikon the sum set forth in Toxikon’s invoices
forwarded to Sponsor on the terms and conditions set forth in the applicable
Quotation within thirty (30) days of receipt of invoice by Sponsor. Toxikon will
issue invoices to Sponsor as follows:
Attention: Accounts Payable
Address: _____________________________
City: ____________________________
State: ____________________________
Zip: _____________________________


7.1.1 Additional Services. During the course of the Project, should Sponsor
request services or deliverables not set forth in the Project Order a Change
Order with additional charges will be issued to Sponsor. Sponsor will return
written acceptance of the charges to Toxikon.  All additional charges will be
invoiced under the terms of the Quotation.


7.1.2 Currency. All prices listed are stated in U.S. Dollars and do not include
any international taxes or duties (i.e. VAT or TDS).


Study Delay/Cancellation.  Toxikon may apply charges for Sponsor-initiated delay
or project cancellation.  Such delay charges will be governed and invoiced under
the terms of the Quotation.


Additional Costs.


Amended Reports. Sponsor-specific amendments to a final report will incur
additional charges; Charges will be determined on a study-to-study basis based
on scope of change.


Rush Service. If Sponsor requests a test and/or report be completed in less time
than our standard turnaround time, then the client will be charged a surcharge
dependent on current availability and as agreed in writing by the
Sponsor. Turnaround time and expedite processing fees are determined on a
study-to-study basis and based on the scope of work. Sponsor must contact an
appropriate Toxikon representative to confirm scheduling, availability, and
applicable charges.  Toxikon will make every effort to accommodate all Sponsor
requests, however scheduling will be dependent on current lab resources.


Consulting Services. Consulting Services will be determined based on scope of
work requested.


Laboratory Audits – Visits.  Sponsor representatives may visit Toxikon at
reasonable times within reasonable frequency during normal business hours to
discuss or observe the progress of a project.  Toxikon will assist Sponsor in
scheduling such visits in advance.  Additional charges may apply for Sponsor
visits.


FDA or Other Regulatory Audits. Toxikon will assess a nominal charge of $1,000
per day to our Sponsors for all directed regulatory inspections to support an
application for market approval or data review.  All Sponsors will be notified
in advance of the inspection whenever possible.


Client Quality Audits. Toxikon will assess a nominal charge of $1,000 per day if
the Quality Audit extends beyond one business day.  Each audit shall be at
mutually agreed upon times and dates.


Report Replacement. Replacement of an original report will incur a fee, as
appropriate.


Interim / Draft Report Fees. Available upon request and in agreement with the
Project Leader. Additional charges may apply.


Protocol Development. Toxikon has standard protocols, which are consistent with
current regulatory guidelines.  If Sponsor-specific modifications are requested
extra charges may apply and will be quoted in the Project Order or as a Change
Order of an executed Project Order.


Freight. All client product, test articles, returned archived reports, and data
are shipped F.O.B. Toxikon.   All claims for freight damage should be made
directly with freight carrier responsible for such damage.  Toxikon shall have
no liability for any damage that occurs while any shipment is in the possession
of carrier.  International clients are responsible for all paperwork and payment
of all US Customs brokerage fees.


Shipping. Unless noted otherwise in the Project Order, charges for shipment of
Sponsor test materials or project samples (blood, serum, tissue, dose
verification, etc.) are the responsibility of the Sponsor.  Sponsor account
numbers for shipment may be provided to Toxikon for third-party billing.


Proprietary Rights.


Materials.  All Materials provided to Toxikon by Sponsor for the performance of
Services and all associated intellectual property rights shall remain the
exclusive property of Sponsor. Sponsor shall provide Toxikon with sufficient
amounts of all Materials to perform Project Order.  Toxikon shall use Materials
provided by Sponsor under any Project Order solely for rendering the Services
under the applicable Project Order.  Sponsor will provide Toxikon with any
relevant occupational safety information known by Sponsor, including a Material
Safety Data Sheet (MSDS).  Any Materials remaining upon completion of the
Services under a Project Order shall be, at Sponsor’s direction, either returned
to Sponsor or destroyed.  Toxikon does not warrant or guarantee the condition of
any returned material.


Results.  Toxikon hereby assigns and agrees to assign to Sponsor title to the
Results, including any intellectual property rights embodied in or derived from
such Results (whether or not protectable under patent, copyright, trade secret
or similar laws).


Records.  Toxikon shall maintain all materials and all other data and
documentation obtained or generated by Toxikon in the course of providing
Services hereunder, including all computerized records and files (the “Records”)
in a secure area reasonably protected from fire, theft and destruction.  These
Records shall be “works made for hire” and shall remain the exclusive property
of Sponsor.


Record Retention.   All Records shall be (i) retained by Toxikon for a period of
five (5) years, or as a matter of law or regulation or (ii) disposed of, at the
direction and written request of Sponsor, unless such Records are otherwise
required to be stored or maintained by Toxikon as a matter of law or
regulation.  In no event shall Toxikon dispose of any such Records without first
giving Sponsor sixty (60) days’ prior written notice of its intent to do
so.   Notwithstanding the foregoing, Toxikon may retain copies of any such
Records as are reasonably necessary for regulatory or insurance purposes,
subject to Toxikon’s obligation of confidentiality.


Confidentiality.


Nondisclosure of Confidential Information.  During the Term (defined below) and
thereafter, Toxikon shall not directly or indirectly publish, disseminate or
otherwise disclose, deliver or make available to any person outside its
organization any Confidential Information. Toxikon may disclose Confidential
Information to persons within its organization who/which have a need to receive
such Confidential Information in order to further the purposes of this Agreement
and who/which are bound to protect the confidentiality of such Confidential
Information.  If required, Toxikon may disclose Confidential Information to a
governmental authority or by order of a court of competent jurisdiction,
provided that such disclosure is subject to all applicable governmental or
judicial protection available for like material and reasonable advance notice is
given in writing to Sponsor.


Use of Sponsor Confidential Information.  During the Term and thereafter,
Toxikon shall use Sponsor’s Confidential Information solely for the purposes
contemplated in the applicable Project Order, or for such other purpose as may
be agreed upon in writing by the parties.


Physical Protection of Confidential Information.  During the Term and
thereafter, Toxikon shall exercise all commercially reasonable precautions to
physically protect the integrity and confidentiality of Confidential
Information.


Publication.  Sponsor shall have the right to publish, and disclose the
publication and disclosure of, the Results, provided that the role of Toxikon is
properly acknowledged in the publication.  Toxikon may, with prior written
consent, publish articles or make presentation relating to the service provided
to Sponsor.


Indemnification.


By Toxikon.  Toxikon will defend, indemnify, and hold Sponsor harmless from and
against any third party claims, demands, suits, actions, causes of actions,
losses, damages, fines and liabilities, including reasonable attorneys’ fees,
arising out of the Services or breach of this Agreement (“Sponsor Losses”), and
will pay any costs and damages which, by final judgment, after exhaustion of all
reasonable appeals, may be assessed against Sponsor, except that Toxikon shall
not be obligated to indemnify Sponsor for Sponsor Losses to the extent they
result from the negligence or willful misconduct of Sponsor. The foregoing
indemnification shall be contingent upon Sponsor promptly notifying Toxikon of a
Sponsor Loss and providing reasonable cooperation (at Toxikon’s expense) and
tendering to Toxikon, and its insurer, full authority to defend or settle the
claim or suit. Sponsor has the right to participate (at its own expense) in the
claim or suit and in selecting counsel therefore.  Notwithstanding the
foregoing, Toxikon shall not settle any claim hereunder without Sponsor’s
written consent, which consent shall not be unreasonably withheld.


By Sponsor.  Sponsor will defend, indemnify, and hold Toxikon harmless from and
against any third party claims, demands, suits, actions, causes of actions,
losses, damages, fines and liabilities, including reasonable attorneys’ fees,
arising out of (i) Sponsor’s negligence or willful misconduct in connection with
this Agreement, or (ii) Sponsor’s use of the Results, and will pay any costs and
damages which, by final judgment, after exhaustion of all reasonable appeals,
may be assessed against Toxikon, except that Sponsor shall not be obligated to
indemnify Toxikon for “Toxikon Losses” to the extent they result from the
negligence or willful misconduct of Toxikon or the breach of this Agreement by
Toxikon. The foregoing indemnification shall be contingent upon Toxikon promptly
notifying Sponsor of a Toxikon Loss and providing reasonable cooperation (at
Sponsor’s expense) and tendering to Sponsor (and/or its insurer) full authority
to defend or settle the claim or suit.


Term and Termination.


Term.  This Agreement will commence on the Effective Date and shall expire on
the later of (a) five (5) years from the Effective Date or (b) the completion of
all Services under the last Project Order executed by the parties prior to the
fifth anniversary of the Effective Date. The Term may be extended by mutual
agreement of the parties or earlier terminated in accordance with Section 11.2
or 11.3 below.


Termination for Cause.


By Toxikon. Toxikon may terminate this Agreement upon ninety (90) days prior
written notice to Sponsor.  Toxikon may terminate this Agreement in the event of
Sponsor’s material breach of the terms of this Agreement, which breach is not
cured within thirty (30) days after Sponsor’s receipt of written notice of said
breach from Toxikon.


By Sponsor.  Sponsor may terminate this Agreement with cause upon ninety (90)
days prior written notice to Toxikon.  Sponsor may terminate this Agreement in
the event of Toxikon’s material breach of the terms of this Agreement, which
breach is not cured within thirty (30) days after Toxikon’s receipt of written
notice of said breach from Sponsor.  Upon termination of this Agreement, Sponsor
shall pay Toxikon for all Services and incurred expenses through the termination
date.


By Either Party.  Either party may terminate this Agreement or any Project
Order(s) for cause at any time upon ninety (90) days’ prior written notice to
the other party.  “Cause” shall mean (i) material breach by either party of this
Agreement or of a Project Order where such breach, if curable, is not remedied
to the other party’s reasonable satisfaction within such thirty (30) day period,
or (ii) a material change unacceptable to either party in the other party's
ability to function as a going concern, to conduct its operations in the normal
course of business or to perform its obligations under this Agreement or under
any Project Order.


Termination without Cause
By Sponsor. Sponsor may terminate this Agreement without cause upon (90) days
prior written notice to Toxikon. Upon termination of this Agreement, Sponsor
shall pay Toxikon for all Services and incurred expenses through to the
termination date.


Effect of Termination or Expiration.  Upon termination or expiration of this
Agreement, neither Service Provider nor Sponsor shall have any further
obligations under this Agreement, or in the case of termination or expiration of
a Project Order, under such Project Order, except that (a) Toxikon shall
terminate all Services in progress in an orderly manner as soon as practical and
in accordance with a schedule agreed to by Sponsor, unless Sponsor specifies in
the notice of termination that Services in progress should be completed, (b)
Toxikon shall deliver to Sponsor any Materials in its possession or control and
all Results developed through termination or expiration, (c) Sponsor shall pay
Service Provider any monies due and owing Service Provider, up to the time of
termination or expiration, for Services actually performed, all authorized
expenses actually incurred (as specified in the applicable Project Order) and
any additional fees associated with the termination including but not limited to
incurred costs plus penalties, and (d) Toxikon shall immediately return to
Sponsor all Sponsor Confidential Information and copies thereof provided to
Toxikon under this Agreement or under any Project Order which has been
terminated or has expired, (e) Sponsor has immediately returned to Toxikon all
Toxikon Confidential Information and copies thereof provided to Sponsor under
this Agreement or under any Project Order which has been terminated or has
expired.


Miscellaneous.


Independent Contractor.  All Services will be rendered by Toxikon as an
independent contractor and this Agreement does not create an employer-employee
relationship between Sponsor and Toxikon. Toxikon shall have complete and
exclusive control over its employees and agents.


Use of Name.  Neither party shall use the other party’s name in any form of
advertising, promotion or publicity, including press releases, without the prior
written consent of the other party.


Notice.  All communications and notices from one party to the other shall be in
writing and shall be given by addressing the same to the other at the address or
facsimile number set forth in this Agreement, or at such other address or
facsimile number as either may specify in writing to the other.  All notices
shall become effective when deposited in the United States mail with proper
postage for first class Registered or Certified Mail prepaid, return receipt
requested, or commercial courier or when delivered personally, or, if promptly
confirmed by mail or commercial courier as provided above, when dispatched by
facsimile.


With regard to Toxikon:
Toxikon Corporation
15 Wiggins Avenue
Bedford, MA 01730
Attn: President


With Regard to Sponsor:
_______________________________
_______________________________
_______________________________
Attention: _______________________


Assignment.  This Agreement, and the rights and obligations hereunder, may not
be assigned or transferred by either party without the prior written consent of
the other party provided however, that either party may assign its rights or
obligations under this Agreement, without the prior written consent of the other
party, in connection with the transfer or sale of all or substantially all of
its assets, stock or business, or its merger consolidation or combination with
another entity and such assignment shall be binding upon and inure to the
benefit of the assignee.


Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with regard to its subject matter, and supersedes all previous written
or oral representations, agreements and understandings between Toxikon and
Sponsor.


No Modification.  This Agreement and/or any Project Order may be changed only by
a signed authorization by representatives of both parties.


Dispute resolution. Any dispute arising out of, concerning, or related to either
parties' performance under this agreement, the test protocols, or any other
agreement between these parties, shall be settled in the courts of the
Commonwealth of Massachusetts, or in a federal court sitting in Massachusetts,
provided federal jurisdiction applies.


Attorneys Fees and Costs. In the event that Sponsor fails to pay for laboratory
and or the testing services contracted for, and said past due account is
referred to legal counsel for collection, Sponsor agrees to pay reasonable
attorneys' fees and costs incurred in collection of any past due invoices.


Insurance. Toxikon shall secure and maintain in full force and effect throughout
the performance of the project policies of insurance for (a) Workmen’s
Compensation, (b) General Liability including completed operations coverage, (c)
Professional liability insurance including errors and omissions coverage and (d)
Automobile Liability having policy limits, deductibles and other terms
appropriate to the conduct of Toxikon’s business in Toxikon’s sole and exclusive
judgement.  Certificates of Insurance will be made available upon Sponsor’s
request.


Force Majeure.  Neither party shall be liable in damages or have the right to
terminate this Agreement for any delay or default in performing hereunder if
such delay or default is caused by conditions beyond their control including,
but not limited to Acts of God, Government restrictions, wars, weather, disease,
civil strife, power failure, insurrections and/or any other cause beyond the
reasonable control (each a “Disability”) of the party whose performance is
affected.  Any timelines affected by a Disability shall be extended for a period
equal to that of the Disability and each Project Order budget shall be adjusted
to reflect cost increases resulting from the Disability.  The party incurring
the Disability shall provide notice to the other of the commencement and
termination of the Disability.


Severability.  In the event that any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and all other
provisions shall remain in full force and effect.  If any of the provisions of
this Agreement are held to be excessively broad, it shall be reformed and
construed by limiting and reducing it so as to be enforceable to the maximum
extent permitted by law.


Applicable Law.  This Agreement shall in all events and for all purposes be
governed by, and construed in accordance with, the law of the Commonwealth of
Massachusetts, without regard to any choice of law principle that would dictate
the application of the law of another jurisdiction.


Document Hierarchy. In the event of a conflict between Master Pre-Clinical
Services Agreement and Project Order; the Master Pre-Clinical Services Agreement
is the superior document over the Project Order.




TOXIKON:


Signature: _____________________________________ Date_____________________
Nancy DiGiulio
VP, Regulatory Affairs
TOXIKON CORPORATION






SPONSOR:


Signature:________/s/________________________      Date___10/29/2009


Name:_____Krishna Menon___________________


Title:______President________________________


Company:__CELLCEUTIX,CORPORATION


